Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Matthew J. Curran on 03/09/2021.

Claim 1. A wireless power transmission system for transmitting a beam of optical power into a remote space, said system comprising: 
a transmitter comprising a beam generator unit, a beam deflection unit, and a transmitter control unit, said transmitter having at least one first emission state, and at least one second emission state, each of said at least one second emission state having an emission higher than the highest emissions of any of said at least one first emission states; 
a receiver for receiving said optical power and incorporating a power conversion device; 
a receiver control unit; 
a receiver functionality monitor unit adapted, upon detection of a receiver control unit fault, to preclude said transmitter from switching from at least one first emission state to any of said at least one second emission states; 
a transmitter functionality monitor unit adapted, upon detection of a transmitter control unit fault, to preclude said transmitter from switching from at least one first emission state to any of said at least one second emission states; and  at least two 
wherein said transmitter control unit is adapted, should at least one of said two signals indicate a level of human-accessible emission exceeding a predetermined level, to preclude said transmitter from switching from at least one first emission state to any of said at least one second emission state; and 
wherein said transmitter control unit is adapted to, should none of said at least two signals indicate a level of human-accessible emission above said predetermined level, and should at least two signals arising from at least two of said sensors provide results differing from each other by more than a predetermined amount, to preclude said transmitter from switching from said at least one first emission state to any of said at least one second emission state; and 
wherein said transmitter control unit is further configured to implement at least a first and a second method of precluding said transmitter from switching from at least one  first emission state to any of said at least one second emission state, either: Page 3 of 17Appl. No. 16/651,788 Amdt. Dated: January 4, 2021 Reply to Office Action of September 3, 2020 
(i) using both said first and second methods essentially at the same time, or 
(ii) using said first method, and subsequently using said second method. 
Allowable Subject Matter
Claims 1-7,19 are allowed.
The following is an examiner’s statement of reasons for the indication of allowable subject matter:  
(See Col. 21 lines 39-40 and 52-57, fig. 16 i.e. a transmitter(21) comprising a beam generator unit(11)), a beam deflection unit(See Col. 21 lines 51-55, fig. 16 i.e. a beam deflection unit which is mirror(14)), and a transmitter control unit(See Col. 21 lines 51-55, fig. 16 i.e. a transmitter control unit(13)), said transmitter having at least one first emission state, and at least one second emission state, each of said at least one second emission state having an emission higher than the highest emissions of any of said at least one first emission states(See Col. 23 lines 28-29,39-46, fig. 16 i.e. said transmitter(21) having at least one first emission state(reduce power safety level), and at least one second emission state(increased power level for loss compensation ), each of said at least one second emission state having an emission higher than the highest emissions of any of said at least one first emission states); a receiver for receiving said optical power and incorporating a power conversion device(See Col. 20 lines 50-60, fig. 16 i.e. a receiver(22) for receiving said optical power and incorporating a power conversion device(1)); a signaling detector(8) for transmitting control signal via link(23) (See Col. 20 lines 50-60, fig. 16); at least two sensors configured to provide signals to said transmitter control unit(See Col. 21 lines 1-5, fig. 16 i.e. at least two sensors(8,24) configured to provide signals to said transmitter control unit(13)), said signals indicative of the level of human- accessible emission emitted from said wireless transmission system(See Col. 23 lines 30-35, fig. 16 i.e. said signals indicative of the level of human- accessible emission(which is a threshold a level representing a significant portion of maximum permissible exposure level) emitted from said wireless transmission system of transmitter(21)),Page 2 of 17Appl. No. 16/651,788 wherein said transmitter control unit is adapted, should at least one of said two signals indicate a level of human-accessible emission exceeding a predetermined level, to preclude said transmitter from switching from at least one first emission state to any of said at least one second emission state(See Col. 23 lines 39-45 i.e. transmitter control unit(13) is adapted,  should at least one of said two signals indicate a level of human-accessible emission exceeding a predetermined level, to command the laser driver(12) to change its operating state by reducing power to maintain the required safety limit)).
Mor does not teach a receiver control unit; a receiver functionality monitor unit adapted, upon detection of a receiver control unit fault, to preclude said transmitter from switching from at least one first emission state to any of said at least one second emission states; a transmitter functionality monitor unit adapted, upon detection of a transmitter control unit fault, to preclude said transmitter from switching from at least one first emission state to any of said at least one second emission states; and wherein said transmitter control unit is adapted to, should none of said at least two signals indicate a level of human-accessible emission above said predetermined level, and should at least two signals arising from at least two of said sensors provide results differing from each other by more than a predetermined amount, to preclude said transmitter from switching from said at least one first emission state to any of said at least one second emission state; and wherein said transmitter control unit is further 
Fisher et al.(US 2017/0093228) further teaches a transmitter and a transmitter controller(See Paragraph 53, fig. 1a i.e. a transmitter(100a) and a transmitter controller(115));  a receiver and a receiver control unit(See Paragraph 53, fig. 1a i.e. a receiver(100b) and a receiver control unit(116)).
Bradbury et al.(US 2012/0039610) further teaches a transmitter functionality monitor unit(See Paragraph 54, fig. 1 i.e. a status monitor(36) which monitors the status of the optical transmitter(26)); a receiver functionality monitor unit (See Paragraph 56, fig. 1 i.e. a receiver functionality monitor unit which is a receiver status monitor(50) which monitor the status of the optical receiver(50)).
However, the prior art of record fails to teach a wireless power transmission system for transmitting a beam of optical power into a remote space, said system comprising: ….a receiver functionality monitor unit adapted, upon detection of a receiver control unit fault, to preclude said transmitter from switching from at least one first emission state to any of said at least one second emission states; a transmitter functionality monitor unit adapted, upon detection of a transmitter control unit fault, to preclude said transmitter from switching from at least one first emission state to any of said at least one second emission states; and wherein said transmitter control unit is adapted to, should none of said at least two signals indicate a level of human-accessible emission above said predetermined level, and should at least two signals arising from at least two of said sensors provide results differing from each other by more than a predetermined amount, to preclude said transmitter from switching from said at least one first emission state to any of said at least one second emission state; and wherein said transmitter control unit is further configured to implement at least a first and a second method of precluding said transmitter from switching from at least one  first emission state to any of said at least one second emission state, either: Page 3 of 17Appl. No. 16/651,788 Amdt. Dated: January 4, 2021 Reply to Office Action of September 3, 2020 (i) using both said first and second methods essentially at the same time, or (ii) using said first method, and subsequently using said second method.
 Claim 17 is allowed because the prior art of record, specifically Mor et al.(US 9,312,701) teaches a wireless power transmission system for transmitting a beam of optical power to at least one receiver having a power conversion device(See Col. 20 lines 50-60, fig. 16 i.e. a wireless power transmission system for transmitting a beam of optical power to at least one receiver(22) having a power conversion device(1)), said system comprising: a transmitter having at least one first emission state, and at least one second emission state, each of said at least one second emission states having an emission higher than the highest emission of any of said at least one first emission state(See Col. 23 lines 28-29,39-46, fig. 16 i.e. a transmitter(21) having at least one first emission state(reduce power safety level), and at least one second emission state(increased power level for loss compensation), each of said at least one second emission states having an emission higher than the highest emission of any of said at least one first emission state), said transmitter further comprising a beam generator unit and a beam (See Col. 21 lines 39-40 and 52-57, fig. 16 i.e. the transmitter(21) comprising a beam generator unit(11) and a beam deflection unit(14)); a transmitter control unit(See Col. 21 lines 51-55, fig. 16 i.e. a transmitter control unit(13)); and at least two sensors configured to provide signals indicative of a  level of human-accessible emission from said wireless power transmission system, greater than a predetermined level(See Col. 21 lines 1-5, Col. 23 lines 28-35, fig. 16 i.e. at least two sensors(8,24) configured to provide signals(15) indicative of a  level of human-accessible emission from said wireless power transmission system of transmitter(21), greater than a predetermined level which is a threshold a level representing a significant portion of maximum permissible exposure level); wherein , upon receiving at least one of said signals, said transmitter control unit is adapted to preclude said transmitter from switching from at least one first emission state to any of said at least one second emission states(See Col. 23 lines 30-45 i.e. wherein , upon receiving at least one of said signals(15), said transmitter control unit(13) is adapted to control the laser driver(12) of said transmitter(21) to change its status by reducing power to maintain the required safety limit)).  
Mor does not teach a receiver control unit, a receiver functionality monitor unit,… said receiver functionality monitor unit being adapted to, upon detection of a receiver control unit fault, preclude said transmitter from switching from at least one of said first emission states to any of said at least one second emission states, …; a transmitter functionality monitor unit adapted, upon detection of a transmitter control unit fault, to preclude said transmitter from switching from at least one first emission state to any of said at least one second emission states; … and wherein said transmitter control unit is level of human-accessible emission greater than a predetermined level, and when detecting between results arising from at least two of said sensors, a difference exceeding a predetermined amount, to preclude said transmitter from switching from at least one first emission state to any of said at least one second emission state; and wherein said transmitter control unit is further configured to implement at least a first and a second method of precluding said transmitter from switching from at least one first emission state to any of said second emission states, either: (i) using both said first and second methods essentially at the same time, or (ii) using said first method, and subsequently using said second method.  
Fisher et al.(US 2017/0093228) further teaches a transmitter having a transmitter controller(See Paragraph 53, fig. 1a i.e. a transmitter(100a) having a transmitter controller(115));  a receiver having a receiver control unit(See Paragraph 53, fig. 1a i.e. a receiver(100b) having a receiver control unit(116)).
Bradbury et al.(US 2012/0039610) further teaches a transmitter functionality monitor unit(See Paragraph 54, fig. 1 i.e. a status monitor(36) which monitors the status of the optical transmitter(26)); a receiver functionality monitor unit (See Paragraph 56, fig. 1 i.e. a receiver functionality monitor unit which is a receiver status monitor(50) which monitor the status of the optical receiver(50)).
However, the prior art of record fails to teach a wireless power transmission system for transmitting a beam of optical power to at least one receiver having a receiver control unit, a receiver functionality monitor unit and a power conversion device, said system comprising…said receiver functionality monitor unit being adapted to, upon detection of a receiver control unit fault, preclude said transmitter from switching from at least one of said first emission states to any of said at least one second emission states, …; a transmitter functionality monitor unit adapted, upon detection of a transmitter control unit fault, to preclude said transmitter from switching from at least one first emission state to any of said at least one second emission states; … and wherein said transmitter control unit is adapted, when none of said at least two sensors are providing signals indicative of said  level of human-accessible emission greater than a predetermined level, and when detecting between results arising from at least two of said sensors, a difference exceeding a predetermined amount, to preclude said transmitter from switching from at least one first emission state to any of said at least one second emission state; and wherein said transmitter control unit is further configured to implement at least a first and a second method of precluding said transmitter from switching from at least one first emission state to any of said second emission states, either: (i) using both said first and second methods essentially at the same time, or (ii) using said first method, and subsequently using said second method.  
Claim 19 is allowed because the prior art of record, specifically Mor et al.(US 9,312,701) teaches a method of transmitting a beam of optical power to at least one receiver having a power conversion device(See Col. 20 lines 50-60, fig. 16 i.e. a wireless power transmission system for transmitting a beam of optical power to at least one receiver(22) having a power conversion device(1)), said method comprising: generating said beam of optical power in a transmitter having at least one first emission state, and at least one second emission state, each of said at least one (See Col. 23 lines 28-29,39-46, fig. 16 i.e. generating said beam of optical power in a transmitter(21) having at least one first emission state(reduce power safety level), and at least one second emission state(increased power level for loss compensation), each of said at least one second emission states having an emissions higher than the highest emissions of said at least one first emission state); and using at least two sensors to provide signals indicative of a  level of human-accessible emission from said wireless power transmission system(See Col. 21 lines 1-5, Col. 23 lines 28-35, fig. 16 i.e. using at least two sensors(8,24) to provide signals(15) indicative of a  level of human-accessible emission which is a threshold a level representing a significant portion of maximum permissible exposure level from said wireless power transmission system of transmitter(21)); wherein, upon receiving at least one of said signals indicative of said  level of human-accessible emission from said wireless power transmission system greater than a predetermined level, precluding said transmitter from switching from at least one first emission state to any of said at least one second emission state(See Col. 23 lines 30-45 i.e. wherein , upon receiving at least one of said signals(15), said transmitter control unit(13) is adapted to control the laser driver(12) of said transmitter(21) to change its status by reducing power to maintain the required safety limit)).
Mor does not teach a receiver control unit, a receiver functionality monitor unit, said method comprising: …said receiver functionality monitor unit being adapted to, upon detection of a receiver control unit fault, preclude said transmitter from switching 
Fisher et al.(US 2017/0093228) further teaches a transmitter having a transmitter controller(See Paragraph 53, fig. 1a i.e. a transmitter(100a) having a transmitter controller(115));  a receiver having a receiver control unit(See Paragraph 53, fig. 1a i.e. a receiver(100b) having a receiver control unit(116)).
Bradbury et al.(US 2012/0039610) further teaches a transmitter functionality monitor unit(See Paragraph 54, fig. 1 i.e. a status monitor(36) which monitors the status of the optical transmitter(26)); a receiver functionality monitor unit (See Paragraph 56, fig. 1 i.e. a receiver functionality monitor unit which is a receiver status monitor(50) which monitor the status of the optical receiver(50)).
said receiver functionality monitor unit being adapted to, upon detection of a receiver control unit fault, preclude said transmitter from switching from at least one of said first emission states to any of said at least one second emission state; using a transmitter functionality monitor unit to determine  if a transmitter control unit fault has occurred, and if so, precluding said transmitter from switching from said at least Page 8 of 17Appl. No. 16/651,788 Amdt. Dated: January 4, 2021 Reply to Office Action of September 3, 2020 one first emission state to any of said at least one second emission state; … and wherein, if none of said at least two sensors are providing signals indicative of said level of human-accessible emission greater than a predetermined level, and if at least two signals arising from at least two of said sensors provide results differing from each other by more than a predetermined, precluding said transmitter from switching from at least one first emission state to any of said at least one second emission state; and implementing at least a first and a second method of precluding said transmitter from switching from at least one first emission state to any of said at least one second emission states, either: (i) by using both said first and second methods essentially at the same time, or (ii) by using said first method, and subsequently using said second method.
Claims 2-16 are allowed due to their dependency to claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637